Scudder, P.J., and Peradotto, J. (dissenting in part).
We respectfully dissent in part and would modify the judgment in appeal No. 1 by vacating the award of punitive damages. In our view, this is not an “exceptional” case where punitive damages are warranted (Ross v Louise Wise Servs., Inc., 8 NY3d 478, 489 [2007]; see Smith v Fitzsimmons, 180 AD2d 177, 181 [1992]).
The facts are ably set forth by the majority, and we shall not repeat them here. We note at the outset that there is no question that plaintiff established his cause of action for trespass by demonstrating that defendant Kieffer Enterprises, Inc. (KEI) “intentionally [discharged water] onto the land belonging to the plaintiff! ] without justification or permission” (Carlson v Zimmerman, 63 AD3d 772, 773 [2009]; see generally PJI 3:8). However, “[something more than the mere commission of a tort is always required for punitive damages. There must be circumstances of aggravation or outrage, such as spite or malice, or a fraudulent or evil motive on the part of the defendant[s], or such a conscious and deliberate disregard of the interests of others that the conduct may be called [willful] or wanton” (Prozeralik v Capital Cities Communications, 82 NY2d 466, 479 [1993] [internal quotation marks omitted]). Specifically, “[p]unitive damages are permitted [only] when the defendants’] wrongdoing is not simply intentional but evince[s] a high degree of moral turpitude and demonstrate^] such wanton dishonesty as to imply a criminal indifference to civil obligations . . . [P]unitive damages may be sought when the wrongdoing was deliberate and has the character of outrage frequently associated with crime” (Ross, 8 NY3d at 489 [internal quotation marks omitted]).
*1604Although there is no question that KEI discharged water into the furrow and that it did so with knowledge and intent, we conclude that there is insufficient evidence in this record that KEI was motivated by maliciousness or vindictiveness or that KEI engaged in such “ ‘outrageous or oppressive intentional misconduct’ ” to warrant a punitive damages award (id.; cf. West v Hogan, 88 AD3d 1247, 1249-1250 [2011]; Doin v Champlain Bluffs Dev. Corp., 68 AD3d 1605, 1613-1614 [2009], lv dismissed 14 NY3d 832 [2010]; Western N.Y. Land Conservancy, Inc. v Cullen, 66 AD3d 1461, 1463 [2009], appeal dismissed 13 NY3d 904 [2009], lv denied 14 NY3d 705 [2010], rearg denied 15 NY3d 746 [2010]; Ligo v Gerould, 244 AD2d 852, 853 [1997]). The record reflects that part of the furrow was located on land belonging to KEI, while other parts of the furrow traversed plaintiffs property. At least some of the water from the undeveloped property that ultimately became the subdivision naturally flowed into that furrow. Prior to developing the third phase of the project (hereafter, Phase III), KEI’s sole owner, Bernard G. Kieffer, retained an engineering firm to prepare, inter alia, a drainage plan. The plan included drainage calculations, which were intended to estimate the amount of water that would flow from the subdivision’s roads to storm sewers, and from there to a retention pond and into the furrow. Kieffer relied on the expertise of his engineers to prepare an appropriate drainage plan, and that plan was submitted to, and approved by, the Engineering Department of defendant Town of Clarence (Town) and the Town Board. Indeed, the record reflects that KEI developed Phase III in accordance with all of the Town’s requirements. With respect to the easement, the Town advised Kieffer that it would obtain an easement from plaintiff for the increased water flow onto his property. While Kieffer may have been negligent in failing to ensure that the Town followed through with its expressed intention, we cannot conclude that such failing warrants an award of punitive damages. At trial, Kieffer testified that it was not his intent to interfere with the use of plaintiffs property, and our review of the record discloses no evidence to the contrary.
In sum, “punitive damages are awarded not for the unintended result of an intentional act, but for the conscious disregard of the rights of others or for conduct so reckless as to amount to such disregard” (Hartford Acc. & Indem. Co. v Village of Hempstead, 48 NY2d 218, 227-228 [1979]). We conclude that punitive damages are not justified on this record because the harm in this case — the flooding of plaintiffs property — was not intended by KEI (see id.; cf. West, 88 AD3d at 1249-1250; Fareway Hgts. v Hillock, 300 AD2d 1023, 1025 [2002]). Rather, *1605the flooding was an unintended result of KEI’s intentional conduct, i.e., discharging water into the furrow and, thus, does not warrant an award of punitive damages (see Hartford Acc. & Indemn. Co., 48 NY2d at 227-228). Present — Scudder, P.J., Centra, Fahey, Peradotto and Lindley, JJ.